Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach or renders obvious to a process including the step of increasing a volume of a gas diffusion chamber and plasma processing a substrate in a process chamber, while reducing the volume of the gas diffusion chamber as the context of claim 1.
A closest prior art, He (US 2020/0381220) disclose a plasma processing (plasma etching) a substrate by a plasma, wherein a gas diffusion plate (11) is disposed above the upper electrode 2, and the cavity is partitioned into an air inlet cavity that is configured for a process gas to enter and a reaction cavity that is configured to ionize the process gas and etch the substrate 3; the upper portion of the reaction chamber is provided with an air inlet hole communicating with the air inlet cavity, the air inlet hole being connected to the air supply chamber configured to store the process gases required for etching on the substrate 3, and the process gas enters the air inlet cavity through the air inlet hole, and enters the reaction cavity through the air hole 111 disposed on the gas diffusion plate 11.  When the substrate 3 to be etched is placed on the lower electrode 6 and the upper electrode 2 is connected to a RF power source [0033]; He also providing an adjustment assembly 12 configured to adjust the ventilation area of each of the air holes 111, wherein a push plate 121 may move along the slide groove 122 to partially or completely block the corresponding air holes 111, thereby adjusting the ventilation area of the air holes 111 [0036]; and by doing such, the etching .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record, listed in the PTO-892 and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAMIM AHMED whose telephone number is (571)272-1457.  The examiner can normally be reached on M-TH (8-5:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine G Norton can be reached on 571-272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



SHAMIM AHMED
Primary Examiner
Art Unit 1713



/SHAMIM AHMED/Primary Examiner, Art Unit 1713